Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification objections as noted in the March 23, 2021 correspondence have been overcome by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20160212851 A1) in view of Tsai (US 20210005761 A1).
Regarding independent claim 1, Hu discloses a structure (Fig. 2A), comprising: a die (23), comprising a sensor device (231) and a substrate (23) with a first region (between reference lines; see marked up Fig. 2A below) and a second region (outside of reference lines) adjacent to the first region, the sensor device being embedded in the substrate within the first region; an insulating encapsulation (20), laterally encapsulating the die and covering a sidewall of the die; a passivation layer (29), located on the die, wherein a recess penetrates through the passivation layer over the first region (region above 231) and is overlapped with the sensor device, and through holes (portion filled with 280) penetrate through the passivation layer over the second region; and solder balls (280), located on the passivation layer over the second region, and 
Hu fails to explicitly disclose that the die is a semiconductor structure comprising the semiconductor substrate. However, Tsai (Fig. 6E) teaches a die (13) in the same field of endeavor that performs the identical function ([0019] “photodiode”) as Hu’s die (Hu; [0058] “light sensing area”). The examiner understands that forming a die being a semiconductor structure comprising the semiconductor substrate is well known in the art, as taught by Tsai ([0017]). Therefore, it would have been obvious to have the die of Hu being a semiconductor structure comprising the semiconductor substrate because as is well known, the semiconductor structure comprising the semiconductor substrate would have a wide range of current and voltage handling capacity.
Illustrated below is a marked and annotated figure of Fig. 2A of Hu.

    PNG
    media_image1.png
    283
    565
    media_image1.png
    Greyscale

Hu in view of Tsai fails to teach the passivation layer is between the insulating encapsulation and the solder balls.  However, Hu further discloses comparable prior art (Fig. 1C) containing a passivation layer (17’) and solder balls (15).  One of ordinary skill in the art could 
Regarding claim 2, Hu in view of Tsai discloses a semiconductor structure (Hu; Fig. 2A), wherein the recess (region above 231) comprises a top opening, a bottom opening opposite to the top opening and a sidewall connecting the top opening and the bottom opening, and wherein: the passivation layer (29) has a first thickness within the first region and a second thickness within the second region, and the first thickness is less than the second thickness along a stacking direction of the semiconductor die and the passivation layer (relative dimensions within the figure), along the stacking direction, the bottom opening is closer to the sensor device than the top opening is, and along a direction perpendicular to the stacking direction, a first width of the top opening is greater than or substantially equal to a second width of the bottom opening (relative dimensions within the figure show substantially equal).
Regarding claim 3, Hu in view of Tsai as applied to claims 1 and 2 discloses a semiconductor structure (Hu; Fig. 2A), wherein a perimeter of the bottom opening of the recess (region above 231) is substantially aligned with a perimeter of the sensor device (231).
Regarding claim 4, Hu in view of Tsai as applied to claims 1 and 2 discloses a semiconductor structure (Hu; Fig. 2A), wherein a perimeter of the bottom opening of the recess (region above 231) is aside of and encloses around a perimeter of the sensor device (231), and an offset is between the perimeter of the sensor device and the perimeter of the bottom opening of the recess (relative dimensions within the figure).

Regarding claim 6, Hu in view of Tsai as applied to claim 1 discloses a semiconductor structure (Hu; Fig. 2A), further comprising; a redistributing circuit structure (230, 29), located on and electrically connected to the semiconductor die (23), and comprising one or more dielectric layers (29) and one or more metallization layers (230) stacked alternatively, wherein the passivation layer (29) is located on and partially exposes an outermost layer of the one or more metallization layers, the outermost layer of the one or more metallization layers partially exposed by the passivation layer is electrically connected to the solder balls (280), and an outermost layer of the one or more dielectric layers is the passivation layer, wherein the recess (region above 231) further penetrates through the redistribution circuit structure located over the first region (between reference lines). wherein the redistribution circuit structure has a thickness within the first region being less than a thickness within the second region along the stacking direction.
Regarding claim 7, Hu in view of Tsai as applied to claims 1 and 6 discloses a semiconductor structure (Hu; Fig. 2A), wherein the redistribution circuit structure (230, 29) has a thickness within the first region (between reference lines) being less than a thickness within the second region (outside of reference lines) along the stacking direction.
Regarding claim 9, Hu in view of Tsai as applied to claims 1 and 6 discloses a semiconductor structure (Hu; Fig. 2A), wherein a size of the recess (region above 231) is greater than or substantially equal to a size of the sensor device (231).

Regarding claim 11, Hu in view of Tsai as applied to claim 1 discloses a semiconductor structure (Tsai; Fig. 6E), further comprising: a protection layer (10d), located on and covering the bottom surface of the semiconductor die (13), wherein the protection layer extends onto a surface of the insulating encapsulation (14), and the surface of the insulating encapsulation is substantially coplanar to the bottom surface of the semiconductor die.
Regarding independent claim 18, Hu discloses a method of manufacturing a structure (Fig. 2A), comprising providing a die (23) having a substrate (23) with a first region (between reference lines) and a second region (outside of reference lines) adjacent to the first region and a sensor device (231) embedded in the substrate within the first region; laterally encapsulating the die in an insulating encapsulation (20); forming a passivation layer (29) on the die and the insulating encapsulation and forming a first recess (region above 231) penetrating the passivation layer over the first region and second recesses (region filled by 280) penetrating the passivation layer over the second region, the first recess being overlapped with the sensor device and the second recesses being aside of the sensor device; and disposing solder balls (280) on the passivation layer over the second region and extending into the second recesses to electrically connect to the die, wherein each of the solder balls is located at a respective one of the second recesses, respectively.
Hu fails to explicitly disclose that the die is a semiconductor structure comprising the semiconductor substrate. However, Tsai (Fig. 6E) teaches a method providing a die (13) in the 
Regarding claim 19, Hu in view of Tsai as applied to claim 18 discloses a method (Hu; Fig. 2A), wherein forming the passivation layer (29) on the semiconductor die (23) and the insulating encapsulation (20) comprises forming a redistribution circuit structure (230, 29) on the semiconductor die and the insulating encapsulation, wherein the redistribution circuit structure is electrically connected to the semiconductor die, and forming the redistribution circuit structure comprises: forming one or more dielectric layers (29) and one or more metallization layer (230) in alternation, wherein an outermost layer of the one or more dielectric layers partially exposes an outermost layer of the one or more metallization layers for electrically connecting the solder balls (280), and the outermost layer of the one or more dielectric layers comprises the passivation layer.
Regarding claim 20, Hu in view of Tsai as applied to claim 18 discloses a method (Tsai; Fig. 6E), further comprising forming a protection layer (10d) prior to providing the semiconductor die (13).
Hu in view of Tsai fails to explicitly disclose a method wherein providing the semiconductor die comprises picking-and-placing the semiconductor die.  However, Tsai teaches miniaturization is a desirable characteristic of a semiconductor die ([0027]). The examiner .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Tsai as applied to claim 1 or 6 above, and further in view of Tsai (US 20150348917 A1), hereinafter Tsai '917.
Regarding claim 8, Hu in view of Tsai as applied to claims 1 and 6 discloses a semiconductor structure (Hu; Fig. 2A), wherein in a cross section of the recess, a sidewall of the recess is in a form of a substantially vertical line.
Hu in view of Tsai fails to teach a sidewall of the recess is in a form of a substantially slant line, a plurality of substantially slant lines and substantially horizontal lines interconnected in alternation, or a plurality of substantially vertical lines and substantially horizontal lines interconnected in alternation.  However, Tsai ‘917 teaches a recess in the same field of endeavor (Fig. 1C) wherein in a cross section of the recess (118), a sidewall of the recess is in a form of a plurality of substantially vertical lines and substantially horizontal lines interconnected in alternation.
Since Hu, Tsai, and Tsai ‘917 are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for forming a recess. These predictable solutions include a dry etch, an anisotropic wet etch, or any other suitable anisotropic etch or patterning process as these may be chosen from a finite number of identified, predictable solutions (Tsai ‘917; [0034]). The 
Illustrated below is a marked and annotated figure of Fig. 1C from Tsai ‘917.

    PNG
    media_image2.png
    431
    512
    media_image2.png
    Greyscale

s 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Tsai as applied to claim 1 above, and further in view of Chen (US 20170005035 A1).
Regarding claim 12, Hu in view of Tsai as applied to claim 1 discloses a semiconductor structure (Hu; Fig. 2A), wherein the semiconductor die further comprises: a plurality of connection vias (230), distributed on an active surface of the semiconductor substrate.
Hu in view of Tsai fails to teach a plurality of auxiliary connection traces, over the semiconductor substrate and each electrically connecting two of the plurality of connection vias.  However, Chen teaches connection vias in the same field of endeavor (Figs. 5A, 5B) with a plurality of auxiliary connection traces (405), over the semiconductor substrate (101) and each electrically connecting two of the plurality of connection vias (403).  Chen provides a clear teaching to motivate one to modify the connection vias of Hu to include the auxiliary connection traces of Chen in that may simplify the redistribution structure [0032].  Therefore, it would have been obvious to have the connection vias of Hu in view of Tsai including a plurality of auxiliary connection traces, over the semiconductor substrate and each electrically connecting two of the plurality of connection vias because it would simplify the redistribution structure.
Illustrated below is Figs. 5A, 5B of Chen.

    PNG
    media_image3.png
    587
    495
    media_image3.png
    Greyscale

Regarding independent claim 13, Hu discloses a structure (Fig. 2A), comprising: a die (23), comprising a substrate (23) with a first region (between reference lines) and a second region (outside of reference lines) surrounding the first region, a plurality of conductive vias (230) on an active surface of the substrate, a dielectric layer located on the active surface (29) and laterally covering the conductive vias, and a sensor device (231) embedded in the substrate within the first region; an insulating encapsulation (20), laterally encapsulating the die and separating from the conductive vias through the dielectric layer; a redistribution circuit structure 
Hu fails to explicitly disclose that the die is a semiconductor structure comprising the semiconductor substrate. However, Tsai (Fig. 6E) teaches a die (13) in the same field of endeavor that performs the identical function ([0019] “photodiode”) as Hu’s die (Hu; [0058] “light sensing area”). The examiner understands that forming a die being a semiconductor structure comprising the semiconductor is well known in the art, as taught by Tsai ([0017]). Therefore, it would have been obvious to have the die of Hu being a semiconductor structure comprising the semiconductor substrate because as is well known, the semiconductor structure comprising the semiconductor substrate would have a wide range of current and voltage handling capacity.
Hu fails to teach a protection layer, located on the semiconductor die, wherein the semiconductor die and the insulating encapsulation are between the redistribution circuit structure and the protection layer.  However, Tsai teaches a structure in the same field of endeavor (Fig. 6E) with a protection layer (10d), located on the semiconductor die (13), wherein the semiconductor die and the insulating encapsulation (14) are between the redistribution circuit structure (11) and the protection layer.  Tsai provides a clear teaching to motivate one to modify the device of Hu to include the protection layer of Tsai in that it may include an interconnect layer ([0016]).  Therefore, it would have been obvious to have the semiconductor structure of Hu in view of Tsai on the protection layer of Tsai because it would allow interconnecting a plurality of semiconductor die.

Regarding claim 14, the combined invention of Hu, Tsai, and Chen as applied to claim 13 discloses a semiconductor structure (Hu; Fig. 2A), further comprising: conductive elements (28a), located on and electrically connected to the redistribution circuit structure (230, 29), wherein the redistribution circuit structure is between the insulating encapsulation and the conductive elements, and the conductive elements are distributed over the second region of the semiconductor die and aside of the first region.
Regarding claim 15, the combined invention of Hu, Tsai, and Chen as applied to claim 13 discloses a semiconductor structure (Hu; Fig. 2A), wherein a recess is located in and penetrates through the redistribution circuit structure, and the recess is located atop the first region and overlapped with the sensor device.
Regarding claim 16, the combined invention of Hu, Tsai, and Chen as applied to claim 13 discloses a semiconductor structure (Tsai; Fig. 6E), wherein the protection layer (10d) further extends over a surface of the insulating encapsulation (14), and the protection layer comprises an 
Regarding claim 17, the combined invention of Hu, Tsai, and Chen as applied to claim 13 discloses a semiconductor structure (Hu; Fig. 2A), wherein the sensor device comprises one or more than one photo-sensitive diode ([0058] “light sensing area”).
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are made of record in the Interview Summary dated 5/3/2021.
Applicant’s arguments with respect to claim(s) 1, 6, 13, 18, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.